Title: To Benjamin Franklin from Deborah Franklin, August 1765
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear Child
August the  1765
Mr. Hall Coled to let me know that a vesill was to saile to Bristol this day I donte love to let a vesill go with ought letting you nought we air well. I had wrote so far when our good friend Mr. Rhodes come in and then Mr. whortons Eldeste Son thay stayd a while and talked of you and seemed well plesed as I gave them your letter to me Dated May 11 and June 8. Mr. Rhodes ses you never give him two letters for one but he is thankfull for aney as he knows you have much writeing to doe. I have be gun a letter or rather Jurnal to you which I shall send by the packit I am very glad that you doe approve of my purchous and when it shall pleas God to restore you to your one [own] house I think you will be verey much plesd at the look of it as it dos make a fine Squair and an equil spaise on each sid your house and at this time your man Gorge is a leveling of it and it look much better then when I firste Come into it which was in may that is I stayd in Mr. Foxcroftes house till he Come that is we dresed vitels and slep thair and muefed by degrees to our one [own] house. Salley is well and sendes her Duty shee is to dine to day at mr. Rosses in Cumpany with Tom Bond and wife and Buckridg Simes and wife who is Even Morgons Dafter. I tell you this to excues her to you for not writeing to day. Mr. Foxcroft and our Nabor thomson is gon to Virjoney to gather. Our nabors and friends air all well we have had a verey drey time as ever I knew sens I Can remember but a verey fine and plentey full Harves blesed be god for his goodnes. I saw Brother and Sister on tusday night thay was well thair Dafter and another Child is with them so thay air prittey full at this time. Billey Hunter is well and dines with me every Sunday all mouste he grows finely and I hope is a good Boy. Be plesd to make my Compleymentes to Good mrs. and Miss Stephenson with thankes for thair Cair of you to Mr. Strahans whole famely. My Brother is returnd from N york he desiered me to give his love to you I pray god bles you and give my [you] Suckses and send you home to you friends in his one time I am as ever you re afeckshonat wife
D Franklin
 
Addressed: To / Benjamin Franklin Esq / in / Craven Street / London / Via Bristol / By Capt. Harkies / Q.D.C.
